  Case 5:17-cv-01944-JVS-SP Document 84 Filed 02/08/19 Page 1 of 4 Page ID #:2021

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 17-1944 JVS (SPx)                                       Date   February 8, 2019

 Title             Richardson v. First Centennial Mortgage Corporation, et al.


 Present: The                    James V. Selna
 Honorable
                         Lisa Bredahl                                        Sharon Seffens
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:              [IN CHAMBERS] Minute Order Regarding Request for
                           Reconsideration


Plaintiff Gregory Richardson (“Richardson”) filed a request for reconsideration. Docket
Nos. 76, 78, 80. Defendants First Centennial Mortgage Corporation (“First Centennial”)
and Dane McClain (“McClain”) (together, “Defendants”) filed separate oppositions to
Richardson’s request. Docket Nos. 82, 83. Richardson did not submit a reply.

         For the following reasons, the Court denies the request.

                                                    I. BACKGROUND

      Richardson brings claims under the Truth in Lending Act (“TILA”), 15 U.S.C. §§
1601 et seq., the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§
2601–2617, the California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code
§17200 et seq., and state common law. Second Amended Complaint (“SAC”), Docket
No. 52. The claims arise out of Richardson’s divorce action in California Superior Court.
Id.

       On November 19, 2018, the Court granted Defendants’ motion to dismiss
Richardson’s Second Amended Complaint (“SAC”) with prejudice. Order, Docket No.
74. Richardson has filed three pleadings related to the Court’s order. First, Richardson
filed a one-page “Reply to Order and Request for Reconsideration” stating that he
objected for “several reasons” to the Court’s order, and that a full request would be
forthcoming by December 7, 2018. Docket No. 76. Second, on December 7, 2018,
Richardson filed a six-page single-spaced pleading entitled “Request for
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 4
  Case 5:17-cv-01944-JVS-SP Document 84 Filed 02/08/19 Page 2 of 4 Page ID #:2022

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                               Date      February 8, 2019

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

Reconsideration” without any notice of motion and without setting any hearing date in
connection with the pleading. Docket No. 78. Third, on December 11, 2018, Richardson
filed an eight-page single-spaced pleading entitled “Request for Reconsideration and
Request for Judicial Notice of Lack of Jurisdiction by Judge Harmon in the Superior
Court for the County of Riverside.” Docket No. 80.

                                     II. LEGAL STANDARD

       It is within the court’s discretion to grant a motion for reconsideration. See Navajo
Nation v. Confederated Tribes & Bands of the Yakama Indian Nation, 331 F.3d 1041,
1046 (9th Cir. 2003). Reconsideration pursuant to Local Rule 7-18 is permissible in three
situations:

                    (a) a material difference in fact or law from that
                    presented to the Court before such decision that in the
                    exercise of reasonable diligence could not have been
                    known to the party moving for reconsideration at the time
                    of such decision;

                    (b) the emergence of new material facts or a change of
                    law occurring after the time of such decision; or

                    (c) a manifest showing of a failure to consider material
                    facts presented to the Court before such decision.

L.R. 7-18; see also School Dist. No. 1J, Multnomah Cnty. v. AcandS, Inc., 5 F.3d 1255,
1263 (9th Cir. 1993) (providing that reconsideration is appropriate if the movant
demonstrates clear error, manifest injustice, newly discovered evidence, or an intervening
change in controlling law). “No motion for reconsideration shall in any manner repeat
any oral or written argument made in support of or in opposition to the original motion.”
L.R. 7-18. Furthermore, “a motion for reconsideration may not be made on the grounds
that a party disagrees with the Court’s application of legal precedent.” Pegasus Satellite
Television, Inc. v. DirecTV, Inc., 318 F. Supp. 2d 968, 981 (C.D. Cal. 2004).

                                        III. DISCUSSION

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 2 of 4
  Case 5:17-cv-01944-JVS-SP Document 84 Filed 02/08/19 Page 3 of 4 Page ID #:2023

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                                    Date    February 8, 2019

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

A.       Richardson’s Motion Is Procedurally Deficient

       As an initial matter, the Court notes that Richardson’s request for reconsideration
violates Local Rules 6-1, 7-3, 7-4, 11-3.1.1, and 11-3.2.1 It is within the Court’s
discretion to “decline to consider” motions that fail to comply with Local Rules 7-3
through 7-8. L.R. 7-4. However, even on the merits, the Court denies Richardson’s
motion. Therefore, the Court declines to deny the motion based on its procedural
deficiencies.

B.       Richardson’s Motion Is Substantively Deficient

      Richardson’s request for reconsideration merely repeats the arguments he
presented in support of his opposition to Defendants’ motions to dismiss. For example,
Richardson argues he is entitled to declaratory judgment (1) on the status of a document
he signed during his divorce proceedings, the Borrowers Certification & Authorization
(“BCA”), regarding any obligations owed by Richardson, and (2) that he “is not a
borrower to any loan” and “has no obligation related to the mortgage transaction”
between First Centennial and Richardson’s former spouse. Docket No. 78 at 2.
Richardson also repeats his argument that a Superior Court judge presiding over his
divorce proceedings acted without jurisdiction because she had not taken her judicial oath
as required by California law, and that various judicial officers and other parties
conspired to suppress that fact. See generally, Docket No. 80. Because these arguments
were previously presented to the Court, they are improper on a motion for
reconsideration. L.R. 7-18.

       Furthermore, although Richardson argues that his causes of action should be
“reinstated,” Richardson has not even argued that there was a “material difference in fact

         1
          L.R. 6-1 requires that “every motion . . . be presented by written notice of motion.”
Richardson’s motion does not contain any notice. L.R. 7-3 requires parties to meet and confer to
discuss the substance of motions at least seven days prior to filing the motion. Richardson does not
make a showing of compliance with this meet and confer requirement. L.R. 7-4 requires that all moving
papers in support of any motion be served and filed with a notice containing “a concise statement of the
relief or Court action the movant seeks” and the “date and time of the motion hearing.” Richardson’s
motion does not contain any notice. L.R. 11-3.1.1 requires the use of 14-point font or larger in court
filings. Richardson’s motion uses 12-point font. L.R. 11-3.2 requires line numbering and double-
spacing, neither of which are utilized in Richardson’s motion.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 3 of 4
  Case 5:17-cv-01944-JVS-SP Document 84 Filed 02/08/19 Page 4 of 4 Page ID #:2024

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                                        Date     February 8, 2019

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

or law” which could not have been known to Richardson with reasonable diligence at the
time of Defendants’ motions to dismiss. Docket No. 78 at 3–5. Similarly, Richardson
has not pointed to the “emergence of new material facts or a change of law” after the
Court’s order. Finally, Richardson fails to show that the Court did not consider material
facts which were before the Court at the time of its dismissal Order. In sum,
Richardson’s request for reconsideration fails to demonstrate “clear error, manifest
injustice, newly discovered evidence, or an intervening change in controlling law.”
AcandS, 5 F.3d at 1263. Therefore, Richardson’s request for reconsideration must be
denied.

                                        IV. CONCLUSION

      For the foregoing reasons, the Court denies the request. The Court finds that oral
argument would not be helpful in this matter, and the February 11, 2019 hearing is
vacated. Fed. R. Civ. P. 78(b); L.R. 7-15.

                 IT IS SO ORDERED.




                                                                                               :     00

                                                       Initials of Preparer      lmb




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                      Page 4 of 4
